Loui#56Bel$1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Election/Restriction filed on 03/09/21. Claims 1-8 and 19-28 have been cancelled. Claims 9-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Senior (2014/0244413) in view of Marion (6,073,840).
As per claims 9-18, Senior discloses a computer-implemented method of managing access to a prepurchased fuel tank, the method comprising: storing a balance of a fuel grade in the pre-purchased fuel tank, wherein the balance represents an amount of fuel of the fuel grade a first consumer can redeem at a service station regardless of a current fuel price of the fuel grade at the service station (See Senior, Paragraphs 0036; 0066-0070; 0075; 0108-0109 ); receiving a request to join the pre-purchased fuel tank from a second consumer different than the first consumer (See Senior, Paragraphs 0036; 0066-0070; 0075; 0108-0109).
Senior does not explicitly disclose adding the second consumer as a member of the pre-purchased fuel tank, wherein adding the second consumer as a member of the pre-purchased fuel 
However, Marion teaches adding the second consumer as a member of the pre-purchased fuel tank, wherein adding the second consumer as a member of the pre-purchased fuel tank includes associating an account of the second consumer with the pre-purchased fuel tank such that the second consumer can redeem an amount of fuel of the fuel grade from the balance at the service station without being charged the current fuel price of the fuel grade at the service station (See Marion, Fig.2; Fig.30; Col.2, lines 11-29; Col.7, lines 10-22; Col.14, lines 30-57; Col.44, lines 52-67 to Col.45, line 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Marion within the teaching of Senior with the motivation of providing a method for conducting a transaction with a prepaid remote communication unit. The method includes the steps of receiving a value at a prepayment means, storing the value in association with a remote communications unit and subsequently communicating with the remote communications unit at a fuel dispenser during a fueling transaction. A totaling of any products or services subject to the transaction to determine a payment amount, which is deducted from the value stored in association with the remote communications unit. This value may be stored on a remote communication unit or in a database accessible by a corresponding control system having a remote communications unit identification indicia (See Marion, Col.2, lines 30-42).



As per claim 11, Senior in view of Marion discloses the method of claim 9, further comprising: receiving a request to invite the second consumer to join the pre-purchased fuel tank (See Senior, Paragraphs 0014; 0017-0018; 0026; 0032); and in response to the request to invite the second consumer to join the pre-purchased fuel tank, populating an invitation with a unique identifier of the pre-purchased fuel tank (See Senior, Paragraphs 0014; 0017-0018; 0026; 0032). 

As per claim 12, Senior in view of Marion discloses the method of claim 11, further comprising: setting a limit on a number of members that can be associated with the pre-purchased fuel tank (See Senior, Paragraphs 0005; 0018); and in response to receiving the request to invite, determining whether a current number of members associated with the pre-purchased fuel tank is less than the limit on the number of members (See Senior, Paragraphs 0005; 0018).

As per claim 13, Senior in view of Marion discloses the method of claim 9, further comprising prompting the first consumer for approval to add the second consumer as a member of the pre-purchased fuel tank, wherein adding the second consumer as a member of the pre-purchased fuel tank includes adding the second consumer as a member only after receiving approval from the first consumer to add the second consumer as a member of the pre-purchased fuel tank (See Senior, Paragraphs 0005; 0018).



As per claim 15, Senior in view of Marion discloses the method of claim 9, further comprising: receiving a request to add to the balance of the fuel grade in the pre-purchased fuel tank from the first consumer or the second consumer (See Senior, Paragraph 0036); in response to the request to add to the balance, searching for one or more service stations within a radius of a current location of the first consumer or of a current location of the second consumer; retrieving current fuel prices of the fuel grade offered by the one or more service stations (See Senior, Paragraphs 0021; 0036); determining a minimum current fuel price of the retrieved current fuel prices; presenting the minimum current fuel price to the first consumer or the second consumer; receiving a request to pre-purchase a requested amount of fuel of the fuel grade at the minimum current fuel price from the first consumer or the second consumer; charging an account associating with the first consumer or the account associated with the second consumer by an amount equivalent to a product of the requested amount of fuel and the minimum current fuel price; and increasing the balance of the fuel grade in the pre-purchased fuel tank by the requested amount of fuel.



As per claim 17, Senior in view of Marion discloses the method of claim 9, further comprising determining whether the account of the second consumer is currently associated with another pre-purchased fuel tank, and wherein adding the second consumer as a member of the pre-purchased fuel tank includes adding the second consumer as a member of the pre-purchased fuel tank only where the account of the second consumer is not associated with another pre-purchased fuel tank (See Senior, Paragraphs 0005; 0018).

As per claim 18, Senior in view of Marion discloses the method of claim 9, further comprising: receiving a request from the first consumer to set up the pre-purchased fuel tank (See Senior, Paragraph 0021; 0036); determining whether an account of the first consumer is currently associated with another pre-purchased fuel tank (See Senior, Paragraphs 0021; 0036); and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.